Philips, P. J.,
files separate concurring opinion.
I concur in the result of the foregoing opinion, the more especially, because the/me covert, Mrs. Mcllhaney, who is admitted to be.the owner of the land»in question, had no separate estate therein. The quality of her estate in the land is to be determined by the deed vesting the title. The deed offered in evidence vested in her a legal estate, pure and simple. — Paul v. Leavitt, 53 Mo. 595-598.
Having no separate estate in the property she was under an absolute disability, as a feme covert, to make the contract set up in the petition. Nor could she appoint an agent therefor. ■ The whole transaction, as to her, was an absolute nullity. — Story on Agency; Wilcox v. Todd, 64 Mo. 390; Hall v. Callahan, 66 Mo. 324; 3 Barb, 510.